           Case 2:19-cv-01766-JCC-MLP Document 31 Filed 06/02/20 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KENNETH THOMAS, JR.,

 9                             Plaintiff,                 Case No. C19-1766-JCC-MLP

10          v.                                            ORDER ON MOTIONS FOR
                                                          EXTENSION OF TIME AND TO
11   CORRECTIONS OFFICER HOPF,                            PROCEED IN FORMA PAUPERIS

12                             Defendant.

13

14                                      I.         INTRODUCTION

15          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court are (1)

16   Plaintiff’s motion for extension of time (dkt. # 28), which Defendant opposes (dkt. # 29), and

17   Plaintiff’s motion to proceed in forma pauperis (“IFP”) (dkt. 30). As discussed below, the

18   motion for extension of time is GRANTED in part and DENIED in part, and the motion to

19   proceed IFP is DENIED as moot.

20                                           II.    DISCUSSION

21          A. Motion for Extension of Time

22          On April 16, 2019, Defendant filed a motion for summary judgment alleging Plaintiff

23   failed to exhaust his administrative remedies (dkt. # 19) and a motion to stay discovery pending


     ORDER ON MOTIONS FOR EXTENSION OF
     TIME AND TO PROCEED IN FORMA PAUPERIS
     -1
             Case 2:19-cv-01766-JCC-MLP Document 31 Filed 06/02/20 Page 2 of 4



 1   resolution of the motion for summary judgment (dkt. # 23). The motion to stay discovery was

 2   noted for May 1, 2020, and the motion for summary judgment was noted for May 8, 2020.

 3            On April 27, 2020, Plaintiff signed a motion seeking a 60-day extension of time to

 4   respond to both of Defendant’s motions. (Dkt. # 28.) Plaintiff requests additional time because

 5   he has had limited access to the law library due to restrictions imposed by the COVID-19

 6   pandemic. (See id.) On May 8, 2020, prior to receiving Plaintiff’s motion for extension of time,

 7   the Court granted Defendant’s motion to stay discovery. (Dkt. # 27.) On May 14, 2020, the Court

 8   received and filed Plaintiff’s motion.

 9            Plaintiff’s motion for extension of time to respond to Defendant’s motion to stay

10   discovery is moot because the Court has already ruled on Defendant’s motion. To the extent

11   Plaintiff believes discovery is needed to respond to the pending motion for summary judgment,

12   he may file a motion pursuant to Federal Rule of Civil Procedure 56(d). 1

13
     1
       Rule 56(d) provides: “If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present
14   facts essential to justify its opposition, the court may: . . . (2) allow time to obtain affidavits or declarations or to take
     discovery . . . .” Fed. R. Civ. P. 56(d)(2). As the Ninth Circuit has explained:
15
              Rule 56(d) provides “a device for litigants to avoid summary judgment when they have not had
              sufficient time to develop affirmative evidence.” United States v. Kitsap Physicians Serv., 314
16            F.3d 995, 1000 (9th Cir. 2002). A party seeking additional discovery under Rule 56(d) must
              “explain what further discovery would reveal that is ‘essential to justify [its] opposition’ to the
17            motion[ ] for summary judgment.” Program Eng’g, Inc. v. Triangle Publ’ns, Inc., 634 F.2d 1188,
              1194 (9th Cir. 1980) (first alteration in original).
18
              This showing cannot, of course, predict with accuracy precisely what further discovery will reveal;
              the whole point of discovery is to learn what a party does not know or, without further
19            information, cannot prove. See, e.g., Pac. Fisheries Inc. v. United States, 484 F.3d 1103, 1111
              (9th Cir. 2007) (“[T]he purpose of discovery is to aid a party in the preparation of its case . . . .”);
20            Fed. R. Civ. P. 26(b) advisory committee’s note to 1946 amendment) (“The purpose of discovery
              is to allow a broad search for facts . . . or any other matters which may aid a party in the
21            preparation or presentation of his case.”). But for purposes of a Rule 56(d) request, the evidence
              sought must be more than “the object of pure speculation.” California v. Campbell, 138 F.3d 772,
              779-80 (9th Cir. 1998) (citation omitted). A party seeking to delay summary judgment for further
22            discovery must state “what other specific evidence it hopes to discover [and] the relevance of that
              evidence to its claims.” Program Eng’g, 634 F.2d at 1194 (emphasis added). In particular, “[t]he
23            requesting party must show [that]: (1) it has set forth in affidavit form the specific facts it hopes to
              elicit from further discovery; (2) the facts sought exist; and (3) the sought-after facts are essential


     ORDER ON MOTIONS FOR EXTENSION OF
     TIME AND TO PROCEED IN FORMA PAUPERIS
     -2
             Case 2:19-cv-01766-JCC-MLP Document 31 Filed 06/02/20 Page 3 of 4



 1            Defendants argue that Plaintiff’s motion for extension of time to respond to the summary

 2   judgment motion was untimely. (Dkt. # 29.) Under the “prison mailbox rule” of Houston v. Lack,

 3   487 U.S. 266, 276 (1988), a document may be construed as filed on the date it was submitted to

 4   prison authorities for mailing. See Anthony v. Cambra, 236 F.3d 568, 575 (9th Cir. 2000).

 5   Plaintiff signed his motion on April 27, 2020, and it was postmarked on April 29, 2020, well

 6   before his opposition was due on May 4, 2020. The Court thus deems it timely.

 7            Because Plaintiff’s motion was timely, the Court may grant him an extension for “good

 8   cause.” Fed. R. Civ. P. 6(b)(1)(A). The alleged limitations on Plaintiff’s access to the law library

 9   due to the COVID-19 pandemic constitute good cause. Accordingly, the Court will grant

10   Plaintiff additional time to file a response.

11            B. Motion to Proceed IFP

12            Plaintiff’s motion to proceed IFP (dkt. # 30), is moot because the Court has already

13   granted him IFP status (see dkt. # 5). Plaintiff also asks the Court to delay payment of the filing

14   fee until he is released from prison. (Dkt. # 30 at 2.) When Plaintiff submitted his original IFP

15   application, he signed a page recognizing that he is responsible for full payment of the $350.00

16   filing fee and authorizing the agency having custody of him to collect from his account and

17   forward to the Court 20% of the preceding month’s income credited to his account each time the

18   amount in the account exceeds $10.00. (Dkt. # 1 at 3.) Plaintiff is not entitled to delay payment

19   of the filing fee.

20

21

22
              to oppose summary judgment.” Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,
23            525 F.3d 822, 827 (9th Cir. 2008) (emphasis added).

     Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018).
     ORDER ON MOTIONS FOR EXTENSION OF
     TIME AND TO PROCEED IN FORMA PAUPERIS
     -3
             Case 2:19-cv-01766-JCC-MLP Document 31 Filed 06/02/20 Page 4 of 4



 1                                        III.      CONCLUSION

 2           The Court GRANTS in part and DENIES in part Plaintiff’s motion for extension of time

 3   (dkt. # 28). Plaintiff shall file a response to Defendant’s motion for summary judgment on or

 4   before June 29, 2020. Defendant may file a supplemental reply on or before July 3, 2020. The

 5   Clerk is directed to RE-NOTE Defendant’s motion for summary judgment (dkt. # 19) for July 3,

 6   2020.

 7           The Court DENIES as moot Plaintiff’s motion to proceed IFP and DENIES his request to

 8   delay payment of the filing fee (dkt. # 30).

 9           The Clerk is directed to send copies of this order to the parties and to the Honorable John

10   C. Coughenour.

11           Dated this 2nd day of June, 2020.


                                                          A
12

13                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23


     ORDER ON MOTIONS FOR EXTENSION OF
     TIME AND TO PROCEED IN FORMA PAUPERIS
     -4
